The Court,


Gilpin, G. J.,

charged the jury. The action purported to be between the original parties to the notes, *452or the plaintiff as the payee, sues the defendent as a maker of them. As a general rnle, the presumption of law, was that a promissory note made in the name of a partnership, is for a debt of'the partnership, and is binding upon it as such. But that presumption may be rebutted in any case by proof that the party taking or holding the note in fact knew when he took it or received' it"that it was not for a debt of the partnership, but was for the individual debt of one of the members of it; and under the evidence in the case, about which there was no dispute, the action could not be sustained, even, if the jury should be satisfied that the money loaned by the plaintiff to McDevitt was afterward put into the business of the partnership on its formation between him and the defendant, and that the defendant knew that fact.